IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


WE THE PEOPLE GRAND MOTHER                : No. 125 EM 2017
BARBARA BRYANT: EL, RELATOR               :
BENEFICIARY OF BARBARA BRYANT             :
FOREIGN ESTATE EX REL IN PROPRIA          :
PERSONA (NOT PRO SE) AGGRIEVED            :
SUI JURIS,                                :
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
DISCOVERY BANK 6500 NEW ALBANY            :
ROAD NEW ALBANY, PA 43054 AND             :
COURT OF COMMON PLEAS                     :
PHILADELPHIA COUNTY,                      :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 18th day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.